
	

113 HR 5643 IH: To amend the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize the public safety and community policing grant program, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5643
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Reed (for himself and Mr. McIntyre) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize the public safety
			 and community policing grant program, and for other purposes.
	
	
		1.Reauthorization of public safety and community policing grantsSection 1101(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3793(a)(11)) is amended—
			(1)in subparagraph (A), by striking 2006 through 2009 and inserting 2015 through 2019; and
			(2)by amending subparagraph (B) to read as follows:
				
					(B)Of funds available under part Q in any fiscal year, not less than $30,000,000 shall be allocated
			 for grants pursuant to applications submitted by units of local government
			 or law enforcement agencies in order to carry out the purpose described in
			 section 1701(b)(12)..
			
